PER CURIAM:
Catherine Pondji Kong, a native and citizen of Cameroon, seeks to appeal the decision of the Board of Immigration Appeals (“Board”) denying her motion to reopen her immigration proceedings. To the extent that Kong seeks to appeal the Board’s refusal to exercise its authority to reopen proceedings sua sponte, we lack jurisdiction to review this decision. See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006) (collecting cases). As to Kong’s claim that the Board abused its discretion in denying the motion to reopen because of changed circumstances, we have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen. See 8 C.F.R. § 1003.2(a) (2006); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.